

117 HR 2431 IH: Voices for Environmental Justice Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2431IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Ruiz (for himself, Mr. Tonko, Ms. Barragán, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Administrator of the Environmental Protection Agency to award grants to entities to enable such entities to participate in decisions impacting the health and safety of their communities in connection with the release of certain hazardous air pollutants and the permitting of solid waste disposal facilities and hazardous waste facilities, and for other purposes.1.Short titleThis Act may be cited as the Voices for Environmental Justice Act.2.Environmental justice community technical assistance grantsTitle III of the Clean Air Act (42 U.S.C. 7601 et seq.) is amended by adding at the end the following new section:330.Environmental justice community technical assistance grants(a)In generalThe Administrator may award grants to eligible entities to enable such entities to participate in decisions impacting the health and safety of their communities in connection with an actual or potential release of a covered hazardous air pollutant.(b)Timing(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the process for eligible entities to apply for a grant under this section, including the required content and form of applications, the manner in which applications must be submitted, and any applicable deadlines.(2)First grantNot later than 180 days after the issuance of guidance under paragraph (1), the Administrator shall award the first grant under this section.(c)Eligible entityTo be eligible for a grant under this section, an applicant shall be a group of individuals who reside in a community that—(1)is a population of color, a community of color, an indigenous community, or a low-income community; and(2)is in close proximity to the site of an actual or potential release of a covered hazardous air pollutant.(d)Use of fundsAn eligible entity receiving a grant under this section shall use the grant to participate in decisions impacting the health and safety of the community involved in connection with an actual or potential release of a covered hazardous air pollutant, including—(1)interpreting information with regard to the nature of the hazard, cumulative impacts studies, health impacts studies, remedial investigation and feasibility studies, agency decisions, remedial design, and operation and maintenance of necessary monitors; and(2)performing additional air pollution monitoring. (e)Limitations on amount; renewal(1)Amount(A)In generalThe amount of a grant under this section (excluding any renewals of the grant) may not exceed $50,000 for any grant recipient.(B)ExceptionThe Administrator may waive the limitation in subparagraph (A) with respect to an applicant in any case where the Administrator determines that such waiver is necessary for the community involved to obtain the necessary technical assistance.(2)RenewalGrants may be renewed for each step in the regulatory, removal, or remediation process in connection with a facility with the potential to release a covered hazardous air pollutant.(f)DefinitionsIn this section:(1)The term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located.(2)The term covered hazardous air pollutant means a hazardous air pollutant (as defined in section 112 of the Clean Air Act) that—(A)is listed on the toxics release inventory under section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986; or(B)is identified as carcinogenic by an assessment under the Integrated Risk Information System (IRIS) of the Environmental Protection Agency.(3)The term indigenous community means—(A)a federally recognized Indian Tribe;(B)a State-recognized Indian Tribe;(C)an Alaska Native or Native Hawaiian community or organization; and(D)any other community of indigenous people, including communities in other countries.(4)The term low income means an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(5)The term population of color means a population of individuals who identify as—(A)Black;(B)African American;(C)Asian;(D)Pacific Islander;(E)another non-White race;(F)Hispanic;(G)Latino; or(H)linguistically isolated..3.Environmental justice community solid waste disposal technical assistance grants(a)GrantsSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end the following new section:4011.Environmental justice community technical assistance grants(a)In generalThe Administrator may award grants to eligible entities to enable such entities to participate in decisions impacting the health and safety of their communities relating to the permitting or permit renewal of a solid waste disposal facility or hazardous waste facility. (b)Timing(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the process for eligible entities to apply for a grant under this section, including the required content and form of applications, the manner in which applications must be submitted, and any applicable deadlines.(2)First grantNot later than 180 days after the issuance of guidance under paragraph (1), the Administrator shall award the first grant under this section.(c)Eligible entityTo be eligible for a grant under this section, an applicant shall be a group of individuals who reside in a community that—(1)is a population of color, a community of color, an indigenous community, or a low-income community; and(2)is in close proximity to a facility described in subsection (a) for which a decision relating to a permit or permit renewal for such facility is required.(d)Use of fundsAn eligible entity receiving a grant under this section shall use the grant to participate in decisions impacting the health and safety of the community involved that are related to the permitting or permit renewal of a solid waste disposal facility or hazardous waste facility, including—(1)interpreting information with regard to—(A)cumulative impacts studies;(B)health impacts studies;(C)relevant agency decisions; and(D)operation and maintenance of necessary monitors; and(2)performing environmental monitoring.(e)Limitations on amount; renewal(1)Amount(A)In generalThe amount of a grant under this section (excluding any renewals of the grant) may not exceed $50,000 for any grant recipient.(B)ExceptionThe Administrator may waive the limitation in subparagraph (A) with respect to an applicant in any case where the Administrator determines that such waiver is necessary for the community involved to obtain the necessary technical assistance.(2)RenewalGrants may be renewed for each step in the process for the permitting or permit renewal of a solid waste disposal facility or hazardous waste facility.(f)DefinitionsIn this section:(1)The term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located.(2)The term indigenous community means—(A)a federally recognized Indian Tribe;(B)a State-recognized Indian Tribe;(C)an Alaska Native or Native Hawaiian community or organization; and(D)any other community of indigenous people, including communities in other countries.(3)The term low income means an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(4)The term population of color means a population of individuals who identify as—(A)Black;(B)African American;(C)Asian;(D)Pacific Islander;(E)another non-White race;(F)Hispanic;(G)Latino; or(H)linguistically isolated..(b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act is amended by adding after the item relating to section 4010 the following: Sec. 4011. Environmental justice community technical assistance grants..4.Authorization of appropriationsThere is authorized to be appropriated to carry out section 330 of the Clean Air Act (as added by section 2 of this Act) and section 4011 of the Solid Waste Disposal Act (as added by section 3 of this Act) $5,000,000 for each of fiscal years 2022 through 2026.